Citation Nr: 0003778	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder with right sciatic nerve involvement, due to 
service-connected degenerative disc disease of the 
cervical spine or service-connected postoperative 
residuals of sequestrum for osteomyelitis of the right 11th 
rib.

2. Entitlement to service connection for a right hip 
disorder, including as due to service-connected 
postoperative residuals of sequestrum for osteomyelitis of 
the right 11th rib.

3. Entitlement to an original rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
August 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In his September 1997 substantive appeal, the veteran 
asserted that his cervical transverse myelitis caused 
cervical myelopathy that caused partial right arm and leg 
paralysis.  In September 1998, the veteran's representative 
asserted that the veteran's claimed service connection for 
foot drop, lumbar spine condition, spasticity, partial 
paralysis in the right leg and a right hip condition was 
secondary to his transverse myelitis, rather than to 
osteomyelitis.  While the March 1997 rating decision 
specifically denied service connection for degenerative disc 
disease of the lumbar spine with involvement of the right 
sciatic nerve, it does not appear that the RO has considered 
the veteran's complaint of partial right arm paralysis or a 
right hip condition due to service-connected degenerative 
disc disease of the cervical spine and the matters are 
referred to the RO for futher consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has a lumbar spine disorder etiologically 
related to his period of active military service or his 
service-connected post operative residuals of sequestrum 
for osteomyelitis of the right 11th rib or his service-
connected degenerative disc disease of the cervical spine.

3. No competent evidence has been submitted to demonstrate 
that the veteran has osteoarthritis of the right hip 
etiologically related to his period of active military 
service or his service-connected post operative residuals 
of sequestrum for osteomyelitis of the right 11th rib.

4. The veteran's service-connected degenerative disc disease 
of the cervical spine is no more than moderately 
disabling, with recurring attacks. and is manifested by no 
more than moderate limitation of motion, mild 
symptomatology and subjective complaints of chronic 
posterior neck pain.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a lumbar spine disorder 
due to service-connected degenerative disc disease of the 
cervical spine or service-connected postoperative 
residuals of sequestrum for osteomyelitis of the right 11th 
rib.  38 U.S.C.A. §§ 1110, 131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection osteoarthritis of the right 
hip, including as due to service-connected postoperative 
residuals of sequestrum for osteomyelitis of the right 11th 
rib.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.310.
3. The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §1155, 5107 (West 1991): 
§ 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.40-4.42, 4.45, 
4.59, Diagnostic Code 5299-5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lumbar spine 
disorder due to service-connected degenerative joint disc 
disease of the cervical spine or post-operative residuals of 
sequestrum for osteomyelitis of the right 11th rib and for 
osteoarthritis of the right hip, including as due to service-
connected postoperative residuals of sequestrum for 
osteomyelitis of the right 11th rib.  The legal question to 
be answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the veteran's claims are not well grounded.

Regarding the veteran's claim for an original rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine, when a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required 
regarding his claim of entitlement to an original rating in 
excess of 20 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
degenerative disc disease of the cervical spine, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

I. Factual Background

Service medical records reflect that in March 1976 the 
veteran developed knee and leg abscesses that were 
inadequately treated.  He developed pain, tenderness and 
swelling over the posterior inferior thorax on the right that 
was treated with intravenous medication.  From April to July 
1976, the veteran was repeatedly hospitalized for treatment 
of right thoracic (posterior) wall pain and fever with 
toxicity.  Diagnoses included multiple cutaneous staph 
abscesses (April), urinary tract infection (June), osteolytic 
lesion in the 11th right rib (July) and osteomyelitis of the 
11 right rib (August).  Records indicate that the veteran had 
a chronic insidious disease, x-rays showed a sequestrum and 
the final diagnosis was osteomyelitis of the right 11th rib.   
Further, the records indicate that in late August 1976, he 
was to be readmitted and undergo surgical exploration of the 
11th rib and removal of the sequestered segment of bone. 

In July 1977, the veteran was seen with complaints of right 
shoulder pain assessed as rhomboid muscle strain.  On a 
report of medical history completed in June 1978, at the time 
he was examined for separation from service, the veteran 
checked yes to having broken bones, a painful or "trick" 
shoulder or elbow and recurrent back pain.  However, a spine, 
musculoskeletal or neurological abnormality was not found 
when he was examined that day.

Post service, VA examined the veteran in November 1978 and he 
complained of right lateral chest pain.  He said he developed 
bursitis in the right shoulder within five or six months of 
his surgery in service.  Diagnoses included status post 
"osteo" of the right 11th rib with removal of sequestrum and 
history of bursitis involving the right shoulder and right 
scapula with no gross abnormalities noted on examination that 
day.

In a November 1978 rating action, the RO awarded service 
connection for postoperative residuals of sequestrum for 
osteomyelitis of the right 11th rib.

According to an August 1994 VA orthopedic examination report, 
the veteran, who was 37 years old, complained of radiating 
pain that involved his back, neck, right lower extremity and 
both upper extremities.  He had left arm pain and neck motion 
occasionally caused left upper extremity pain but generally 
caused pain in the neck that extended between the scapulae.  
He reported constant right leg pain.  The veteran said his 
pain started approximately three years earlier while he was 
doing a lot of driving in his job as a traveling salesman.  
The leg pain started approximately six months earlier and the 
left arm pain about one year earlier.  He had hand spasm and 
aching discomfort in his upper right extremity.  The veteran 
opined that his current problems were due to the hematogenous 
osteomyelitis of the 11th rib in service.  X-rays showed 
degenerative changes in the lumbar spine and in C5, C6 and 
C7.  A magnetic resonance image (MRI) of the lumbar spine 
showed a right pericentral extrusion of the disc at L2-3 that 
mildly displaced the nerve root on the right.  There was also 
extrusion of the disc at L4-5.  In the VA examiner's opinion, 
within a reasonable degree of medical probability, there was 
no relationship between the veteran's osteomyelitis of the 
11th rib and his current complaints.  The examiner noted that 
the veteran showed some signs consistent with a herniated 
lumbar disc.  Diagnoses included degenerative changes in the 
cervical and lumbar spine and probable symptomatic disc 
disease at L2-3.

VA hospitalized the veteran in October 1994 with complaints 
of low back pain, chronic cervical pain radiating to the left 
shoulder and arm and subjective bilateral leg weakness.  A 
MRI of the lumbar and cervical spine was reported to show 
significant changes in the cervical and lumbar levels with 
focal abnormal signals intensity involving the spinal cord at 
the level of C5 that most likely represented process or 
transverse myelitis or MS (multiple sclerosis?).  

An October 1994 VA electromyograph (EMG) report was 
essentially normal and did not show evidence of a left 
cervical radiculopathy at the time.  

A November 1994 VA abbreviated medical record reflects 
diagnoses of cervical myeloradiculopathy with a need to rule 
out multiple sclerosis.  

According to VA outpatient pain clinic records dated from 
1995 to 1997, the veteran received trigger point injections 
and a TENS unit for lumbar and cervical pain.

Records dated in January and February 1995 from Susan E. Fix, 
M.D., a neurosurgeon, indicate that the veteran developed 
neck pain in September 1994 with no known injury.  He 
developed back pain three years ago and in June 1994 his 
right leg gave way with severe right hip and leg pain.  
Thereafter, he had fairly constant right leg pain in the L5-
S1 distribution and complained of leg spasms.  Dr. Fix noted 
that the veteran had several different problems.  He had 
cervical spondylosis and lumbar spondylosis with an acute 
rupture at L4-5 on the right.  In the neurosurgeon's opinion, 
most of the veteran's symptoms were not related to his 
cervical pathology.  The veteran was concerned about 
treatment for his leg spasms, e.g., myelopathy.   

In November 1996, the RO received the veteran's claims for 
service connection for a herniated nucleus pulposus involving 
L4 and L5 and service connection for transverse myelitis 
involving C4, C5 and C6, as secondary to his service-
connected osteomyelitis.

The veteran underwent VA orthopedic examinations in January 
1997 and the reports indicate that in August 1996 he 
underwent a laminectomy, foraminotomy and a unilateral right 
L4-L5 diskectomy that was performed by Dr. Fix at the VA 
medical center.  An August 1996 computed tomography (CT) 
revealed degenerative joint disease and degenerative disc 
disease of the cervical spine.  The veteran developed a 
transverse myelitis mostly in the cervical region, treated by 
Dr. Fix who also treated his herniated nucleus pulposus.  The 
surgery relieved the veteran's right leg pain but he reported 
right hip region pain.  He complained of a dull constant ache 
that was occasionally a burning, stabbing ache irritated by 
long periods of standing or sitting and lifting.  His back 
and cervical region were very weather sensitive.  The veteran 
stated that his cervical spine pain was rather severe at 
times and weather sensitive.  He repeatedly hurt himself by 
lifting or straining his neck and described pain up to a 10 
on a scale of 1 to 10.  It stopped all activities when he had 
that type of pain in the cervical region and it was irritated 
by lifting or pushing or pulling.  On average, the veteran's 
neck pain was a 4 or 5 and could go to a 10 with an 
instantaneous sharp stabbing pain.  

On examination, the veteran had tenderness and decreased 
range of motion.  He had a surgical correction of the lumbar 
spine with no active muscle spasm.  There was no muscle 
atrophy or herniation of the back.  There was full range of 
motion of the cervical spine with tenderness on rotation to 
the right that started at 25 degrees and continued on through 
full range of motion.  There were no muscle spasms in the 
neck or trapezius muscles.  The veteran had limitation of 
motion of the lumbar spine, a positive straight leg raise and 
was tender in the lumbar spine region and down through the 
sacroiliac joint and into the right hip.  Diagnoses included 
degenerative joint disease and degenerative disk disease of 
the cervical spine per CT of August 1996.  The veteran had a 
surgical correction in the LS (lumbosacral) area with a 
laminectomy and foraminotomy, unilateral right L4-L5 
diskectomy.  He had decreased range of motion of the lumbar 
spine with tenderness and with sciatic involvement down into 
the right hip into approximately six inches below the right 
hip with no muscle spasms on examination.  The VA examiner 
commented that the veteran had a herniated nucleus pulposus 
that involved L4 and L5, a transverse myelitis that involved 
the C4, C5 and C6 and was service-connected for 
osteomyelitis.  In the VA examiner's opinion, it was 
impossible to put an identical cause on the etiology of the 
veteran's transverse myelitis but, after talking with Dr. Fix 
and reviewing the veteran's medical records, the VA physician 
opined that it was as likely as unlikely a result of the 
osteomyelitis.

The veteran also underwent a VA examination for his hip in 
January 1997.  He complained of osteoarthritis of the right 
hip that irritated him daily.  He was unable to sit or walk 
for a long period of time without developing right hip ache 
down the right thigh.  The ache improved since his surgery 
and now stopped just below his hip.  The diagnosis was 
osteoarthritis of the right hip with minimal decreased range 
of motion and tenderness on current examination.

In a March 1997 rating action, the RO granted service 
connection for transverse myelitis, cervical spine, secondary 
to service connected osteomyelitis of right 11th rib and 
assigned a 20 percent disability evaluation for degenerative 
disc disease of the cervical spine.  The RO denied the 
secondary service connection claims, from which this appeal 
originated. 

According to an undated statement from Dr. Fix, and a June 
1997 VA operative report, the veteran was diagnosed with 
cervical stenosis with myelopathy, secondary to cord 
compression at C4-5- and C5-6 and underwent an anterior 
cervical diskectomy and fusion.  The operative record 
reflects that the veteran had a long history of neck problems 
that followed minor trauma.  He was extensively evaluated and 
a presumptive diagnosis of transverse myelitis was made, as 
well.  The veteran was followed for a very slightly enhancing 
lesion within the midcervical cord and, since no change was 
noted on this, it was presumed that it was an old contusion 
from trauma.  The veteran had severe stenosis at C4-5 and C5-
6, secondary to disc herniations and uncovertebral spurring.

In his September 1997 substantive appeal, the veteran, who 
apparently worked as a respiratory therapist, contended that 
he was no longer able to walk his respiratory rounds without 
stumbling.

According to findings of an October 1997 VA MRI report of the 
veteran's lumbar spine, there were postoperative changes of 
the right L4-5 laminectomy with post-operative scar tissue.  
There was no evidence of residual or recurrent disc material.  
The post-operative scar tissue resulted in mild central canal 
stenosis and surrounded the right L5 nerve root within the 
thecal sac.  There was also associated severe right 4-5 facet 
degenerative change that resulted in severe right-sided 
foraminal impingement.  

The veteran underwent VA orthopedic (spinal) examination in 
October 1997 and, according to the examination report, 
experienced moderate progressive improvement since his 
surgery.  Objectively, examination of the cervical spine 
revealed no deformity, crepitus, paraspinal muscle spasm or 
tenderness.  There was a right anterior neck surgical scar.  
Range of motion of the veteran's cervical spine was forward 
and backward flexion to 25 degrees, lateral left and right 
flexion is to 25 degrees and left and right rotation to 35 
degrees.  There was subjective evidence of moderate pain 
during the range of motion measurements, mainly in the mid 
ranges.  Further, regarding the functional status of the 
cervical spine, there was no evidence of weakness of the 
original muscle groups against gravity and reduction in range 
of motion appeared to be due to local pain and not to muscle 
weakness.  Endurance appeared to be adequate.  The examiner 
commented that the veteran's symptomatology was rather steady 
and mild, without chronic recurrent clinically significant 
acute exacerbations and the veteran was not currently in 
therapy.  The veteran's upper extremities were neurologically 
intact.  X-rays of the veteran's cervical spine showed 
moderate degenerative changes of the lower cervical spine 
with no evidence of acute fracture or dislocation.  The 
examination diagnosis was anterior cervical diskectomy and 
fusion for cervical spine stenosis and myelopathy.

In a November 1997 statement, Dr. Fix indicated that the 
veteran underwent a two level cervical disc and fusion for 
high-grade stenosis in June 1997 and lumbar surgery in the 
summer of 1996.  She said that the veteran suffered a spinal 
cord injury several years ago that resulted in a permanent 
myelopathy and had spasticity, partial paralysis and foot 
drop in his right leg that was not expected to change.

According to a November 1997 VA neurosurgery outpatient 
record, the veteran's problems were a lumbar laminectomy at 
L4-5, ACDF (anterior cervical diskectomy fusion) C4-5 and C5-
6 and transverse myelitis in 1994.  The veteran reported that 
it was undetermined as to how he sustained injury to his 
neck.  On examination, there was decreased sensory perception 
at the right medial/lateral calf and right hand.  Right and 
left side motor function appeared normal, gait was upright 
with scissoring in the right foot.  The assessment was status 
post ACDF at C4-5 and C5-6 and lumbar laminectomy with 
myelopathy and spasticity.  The record indicates that the 
veteran had permanent deficits due to his spinal cord injury 
(myelitis) and needed to limit activity with no lifting more 
than twenty pounds, no bending or twisting and needed an 
occupation with minimal physical demands.  

In a May 1998 statement, Dr. Fix, the veteran's neurosurgeon, 
indicated that she did not feel his lumbar disc rupture was 
related to his cervical myelopathy.  She said that they were 
separate conditions.

VA hospitalized the veteran in August 1998 for treatment of 
right leg weakness.  He had a known diagnosis of spinal cord 
stenosis and transverse myelitis for the past three years.  
The veteran gave a three to four month history of increased 
right leg weakness and reported taking large doses of 
narcotics that he voluntarily sought to reduce.  Findings of 
a MRI of the veteran's cervical spine were unchanged when 
compared with a May 1997 study.  There was disc desiccation 
at the 4-5 and C6-7 level.  There was an abnormal area of 
increased signal intensity involving the spinal cord at C4-5 
level that did not enhance and was thought to represent an 
area of encephalomalacia.  Multilevel facet degenerative 
changes were reported and disc osteophyte complex was noted 
at the C6-7 level as well as the C7-T1 level that produced 
mild effacement of the thecal sac.  While hospitalized, the 
veteran's medication was adjusted.  Discharge diagnoses were 
spinal cord stenosis, transverse myelitis and narcotic 
dependence.  

Analysis
A. Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.  With respect to the presumptive 
disabilities listed in 38 C.F.R. § 3.309, where there is 
affirmative evidence that the claimed disability was not 
incurred in active service, or evidence to establish an 
intercurrent injury or disease is a recognized cause of the 
claimed disability, or that the claimed disability is due to 
the veteran's own willful misconduct, the 
statutory/regulatory presumptions will be considered to have 
been rebutted.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, as 
with claims for direct service connection, claims for 
secondary service connection must be well grounded.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The veteran has contended that service connection should be 
granted for a lumbar spine disorder due to his service-
connected disability of osteomyelitis of the right 11th rib 
or degenerative disc disease of the cervical spine.  Although 
the evidence shows that the veteran currently has spinal cord 
stenosis and underwent lumbar surgery, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that although the veteran reported 
recurrent back pain, his back was normal on separation from 
service and the first post service evidence of record of back 
pain is from the early 1990s, more than twelve years after 
the veteran's separation from service.  In a January 1995 
treatment record, Dr. Fix, the veteran's neurosurgeon, 
concluded that most of his symptoms were unrelated to his 
cervical pathology.  More importantly, in May 1998, Dr. Fix 
stated that the veteran's lumbar disc rupture was not related 
to his cervical myelopathy and that they were different 
conditions.  In short, no medical opinion or other medical 
evidence relating the veteran's lumbar disc disorder to 
service or any incident of service or to a service-connected 
disability has been presented.

The veteran has also contended that service connection should 
be granted for osteoarthritis of the right hip, including as 
due to osteomyelitis of the right 11th rib.  Although the 
evidence shows that the veteran currently has osteoarthritis 
of the right hip, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that the veteran's right hip was normal on 
separation from service and the first post service evidence 
of record of osteoarthritis of the right hip is from the mid-
1990's, nearly fourteen years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's osteoarthritis of the right 
to service or any incident of service, including service-
connected osteomyelitis, has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has a lumbar spine 
disorder secondary to service-connected osteomyelitis of the 
right 11th rib or service-connected degenerative disc disease 
of the cervical spine and osteoarthritis of the right hip due 
to an incident of active service or secondary to service-
connected osteomyelitis of the right 11th rib.  Thus, these 
claims may not be considered well grounded.  38 U.S.C.A. 
§§ 1101, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.310.  Since the 
claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

B. Increase Rating for Degenerative Joint Disc Disease of the 
Cervical Spine

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  A rating by analogy is 
permissible only where the condition is unlisted in the 
rating schedule and the condition used to rate is closely 
analogous in anatomical localization, functions affected, and 
the symptomatology manifested.  38 C.F.R. § 4.20.

The veteran's cervical disability is rated analogous to 
intervertebral disc syndrome under 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5299-5293.  Where functional loss is alleged 
due to pain on motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-208 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Painful motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59.

VA's Office of General Counsel issued a precedent opinion 
regarding the applicability of 38 C.F.R. 4.40 and 4.45 in 
rating a disability under Diagnostic Code 5293.  VAOPGCPREC 
36-97 (December 12, 1997).  The opinion holds that when a 
disability is evaluated under Diagnostic Code 5293, the 
rating board must take into consideration 38 C.F.R. 4.40 and 
4.45.  Moreover, when a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293, based upon 
symptomatology that includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. 4.40 and 4.45, even if the current rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The veteran's cervical disability is currently assigned a 20 
percent evaluation under Diagnostic Code 5293.  According to 
provisions of this code, a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome involving recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief; and a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

Diagnostic Code 5290 provides for a 20 percent disability 
evaluation for moderate limitation of motion of the cervical 
spine and a 30 percent disability evaluation for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999). 

The veteran has degenerative disc disease of the cervical 
spine and, when examined by VA in January 1997, the examiner 
reported full range of cervical motion with tenderness on 
right rotation and that started at 25 degrees and continued 
on through the full range of motion.  The evidence further 
shows that the veteran underwent anterior cervical diskectomy 
and fusion for cervical spine stenosis and myelopathy in June 
1997.  In October 1997, at VA examination, the veteran 
complained of chronic posterior neck pain.  The VA examiner 
reported that the veteran's upper extremities were 
neurologically intact.  No more than moderate limitation of 
motion of the cervical spine was noted, although there was 
evidence of moderate pain during the range of motion 
measurements, mainly in the mid ranges.  The examiner further 
noted that reduction in range of motion appeared to be due to 
local pain and not to muscle weakness.  Nor was there 
evidence of weakness of the original muscle groups against 
gravity.  The veteran's endurance appeared adequate.  In the 
VA examiner's opinion, the veteran's symptomatology was 
rather steady and mild, without chronic recurrent clinically 
significant acute exacerbations.  The effects of the 
veteran's condition on his usual occupation and daily 
activities were described as moderate.  When examined at a VA 
neurosurgery outpatient clinic in November 1997, the veteran 
was noted to have undergone two back surgeries, have 
myelopathy and spasticity and needed limited activity and an 
occupation with minimal physical demands.

With the recent descriptions of no more than moderate 
limitation of motion and mild symptomatology and no chronic 
recurrent significant acute exacerbations, the evidence does 
not establish that the veteran's service-connected cervical 
disability is severe, with recurring attacks and intermittent 
relief to warrant a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Alternatively, under 
Diagnostic Code 5290, for limitation of motion of the 
cervical spine, the various examinations have shown no more 
than slight to moderate limitation of motion of the cervical 
spine.  As noted above, the VA examiner in October 1997 
described the veteran's symptomatology as steady and mild.

Moreover, the Board notes that the medical evidence of record 
shows few abnormal neurological findings appropriate to the 
service-connected cervical disability.  There are a number of 
abnormal neurological findings associated with non service-
connected conditions such as spasticity, partial paralysis 
and foot drop in his right leg, but such findings may not be 
considered when rating the service-connected cervical 
disability.  See 38 C.F.R. § 4.14 (1999).  As noted above, in 
January 1995 and May 1998, Dr. Fix concluded that the 
veteran's lumbar spine pathology was unrelated to his 
cervical myelopathy.  Moreover, while the veteran is 
currently service-connected for degenerative disc disease of 
the cervical spine, service connection is neither in effect 
or claimed for residuals of the June 1997 anterior cervical 
diskectomy fusion.  In fact, in November 1997, after his 
cervical disc surgery, the veteran told a VA neurosurgeon 
that how he sustained a neck injury was undetermined.

Accordingly, the criteria for a rating in excess of 20 
percent for the veteran's service-connected degenerative disc 
disease of the cervical spine have not been met.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40-4.42, 4.45, 
4.59, 4.71a, Diagnostic Code 5299-5293; Fenderson. 

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There has been no 
showing that service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for a lumbar spine disorder due to 
service-connected osteomyelitis of the right 11th rib or 
service-connected degenerative disc disease of the cervical 
spine is denied.

Service connection for osteoarthritis for the right hip, 
including as due to service-connected osteomyelitis of the 
right 11th rib is denied.

A rating in excess of 20 percent for degenerative disc joint 
disease of the cervical spine is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

